El Juez Asociado Se, Wole,
emitió la opinión del tribunal.
La Plata Tobaco Company comparece en una escritura pública como supuesta vendedora de una finca rústica a favor de .Antonio Longo González y su esposa. La escritura misma dice que la referida corporación estaba representada en la comparecencia hecha ante el notario, por M. A. Walker, Jr., su vice-presidente, quien aseguró estar autorizado debi-damente por la corporación de referencia para realizar el presente contrato. Dicho documento iba acompañado de una certificación con el sello de la corporación, en la cual el se-cretario de la misma transcribe copia del acuerdo tomado por la corporación autorizando al expresado M. A. Walker, Jr., su vice-presidente, para otorgar la venta a Antonio Longo. Esta certificación del secretario fue jurada ante el mismo notario que otorgó la escritura, quien identifica al secretario.
El Registrador de Caguas denegó la inscripción del tí-tulo por el fundamento en substancia de que los hechos re-feridos en la certificación del secretario no fueron debida-mente probados, siendo insuficiente un affidavit con tal fin y hace cita de leyes y autoridades.
Es ley establecida que la transcripción en la escritura misma del acuerdo de una corporación u otro organismo se-mejante, es suficiente. Resoluciones de la Dirección General de los Registros de España, de diciembre 21, 1887 y abril 24, 1911. T esta es además la práctica americana corriente en escrituras de corporación, debiendo ser observada por los notarios.
En este caso el notario dejó de incluir la certificación del *959secretario de la corporación en su escritura, pero la pre-senta por separado e identifica a la persona que comparece ante él y en esta certificación separada aparece el sello de la corporación. Toda corporación en Puerto Rico ha de te-ner un sello, artículo 409 de los Estatutos Revisados y la manifestación lieclia bajo sello es la forma de actuar o de prueba que tiene una corporación, 10 Oye. págs. 1004 y si-guientes, y especialmente las páginas 1008 y 1014. Es ver-dad que el secretario también jura haber puesto su firma pero este affidavit no perjudicaba. El hecho fué que el se-cretario compareció ante el notario para dar validez al acuerdo y al sello e identificarse el mismo y no importa que lo hiciera en forma de un affidavit.
El sello de la corporación, la certificación del secretario e identificación otorgada ante el notario convirtió la certifi-cación en un documento público para los fines del registro y de la Ley Hipotecaria. Por semejante razonamiento véase el caso de Goitía v. El Registrador de Caguas, resolución de esta corte de clic. 16, 1919 (pág. 932). Este no fué un caso como el de Sucesores de Andreu v. El Registrador, 20 D. P. R. 421, en que se trató de probar un hecho independiente por medio de un affidavit. El affidavit en tal carácter debe considerarse como superfino en este caso. La identificación por el notario de la persona que compareció fué suficiente. El único otro comentario es. que el supuesto affidavit debió haber sido archivado en el protocolo del notario, enviándose copia al registro, pero el original, sin embargo, no deja de ser por eso un documento público que bastaba para los fines del registro.
Debe revocarse la nota recurrida.

Revocada la nota recurrida y ordenada la ins-cripción.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutchison.